Citation Nr: 1729658	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  12-29 328 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in Milwaukee, Wisconsin


THE ISSUE

Entitlement to the resumption of nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Gibson




INTRODUCTION

The Veteran served on active duty from June 1972 to June 1975.  He passed away in June 2014.  His spouse has been substituted as the Appellant in this claim, which the Veteran appealed before his death.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2010 decision of the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.

The Appellant was scheduled for a personal hearing before a member of the Board, but did not appear and has not since asked for it to be rescheduled.  Accordingly, the hearing request is considered withdrawn.

In this decision, the Board must deny the Appellant's appeal because the Veteran's income exceeded the maximum allowable pension rate (MAPR).


FINDING OF FACT

Starting from February 1, 2010, the Veteran's countable income exceeded the MAPR for a veteran with one dependent.


CONCLUSION OF LAW

For the annualization period starting from February 1, 2010, the Veteran does not meet the income requirements for nonservice-connected pension.  38 U.S.C.A. §§ 1521, 5107 (West 2014); 38 C.F.R. §§ 3.3(b)(3), 3.23, 3.271, 3.272 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Nonservice-connected pension

Pursuant to 38 U.S.C.A. § 1521(a), a nonservice-connected (NSC) pension is a benefit payable by VA to a veteran of a period of war who is permanently and totally disabled from non-service-connected disability not the result of the veteran's willful misconduct.  The Veteran was granted a NSC pension in a July 2006 decision.  However, upon his receipt of Social Security Administration (SSA) benefits, effective from February 2010, his income was found to exceed the requirements for continuation of payment of benefits.

Basic entitlement to improved pension exists if, among other requirements that are not at issue in this case, a veteran's income is not in excess of the applicable maximum allowable pension rate (MAPR) specified in 38 C.F.R. § 3.23, as changed periodically and reported in the Federal Register.  See 38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. § 3.3 (a)(3) (2016).  The MAPR is periodically increased from year to year.  38 C.F.R. § 3.23(a).  The MAPR is published in Appendix B of VA Manual M21-1 and is given the same force and effect as if published in VA regulations.  38 C.F.R. §§ 3.21, 3.23.

To calculate pension, the maximum rate for NSC pension shall be reduced by the amount of the countable annual income of the veteran.  38 U.S.C.A. § 1521; 
38 C.F.R. § 3.23(b).  In addition, payment of a NSC pension shall be denied or discontinued based upon consideration of the annual net worth or corpus of the estate of the veteran, the veteran's spouse, and the veteran's children.  38 U.S.C.A. § 1522(a); 38 C.F.R. § 3.274.  In determining countable annual income for NSC pension purposes, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income) shall be included except for listed exclusions.  See 38 U.S.C.A. § 1503(a); see also 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a), 3.272.  Social Security Administration (SSA) income is not specifically excluded under 38 C.F.R. § 3.272.  Such income is therefore included as countable income.

Medical expenses in excess of five percent of the MAPR, which have been paid by the claimant, shall be excluded from countable income for the purpose of determining entitlement to improved pension.  38 C.F.R. § 3.272.

As mentioned, for VA purposes, the Veteran began receiving SSA benefits effective from February 2010, at a rate of $1779 per month, or $21,348 per year.  At that time, his wife and daughter were listed as his dependents.  As of February 2010, the MAPR for a veteran with two dependents was $17,513.  He also reported paying medical expenses that amounted to $1492.  Five percent of $17,513 is $875.  Subtracting $875 from $1492 equals $617, which may be subtracted from his yearly income to arrive at his countable income of $20,731, which exceeds the MAPR of $17,513.

The Board notes that in February 2011, he filed an Improved Pension Eligibility Verification Report (EVR), showing an income of $1779 per month ($21,348 per year), but with only one dependent, his wife.  His reported medical expenses were again $1492.  The MAPR for a veteran with one dependent at that time was $15,493.  Five percent of $15,493 is $774.  Subtracting $774 from $1492 is $718, which may be subtracted from his yearly income to arrive at his countable income of $20,630.  This exceeds the MAPR of $15,493.

The Board notes the Veteran submitted an EVR in October 2011 showing a monthly SSA income of $1663 (yearly $19,956), which is not supported by the other evidence of record.  He submitted medical expenses of $131, which does not exceed five percent of the MAPR.  This income exceeds the MAPR, as well.   

Neither the Veteran nor the Appellant has disputed the amount of income or medical expenses that were used in calculating his entitlement.  Rather, the Veteran responded that he could not believe that his SSA benefits were considered enough to support him and his wife, considering their rent and other bills, and that his pension payments were needed to make ends meet.  The argument is essentially that the resumption of the Veteran's NSC pension benefits should be granted on the basis of equity; however, the Board is unfortunately bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104(c) (West 2014); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Veteran's countable income after February 2010 exceeds the statutorily designated MAPR, therefore he is not entitled under the statute.  See 38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. §§ 3.3, 3.21, 3.23.  This prevents the Board from lawfully granting this claim, as there is no legal basis for entitlement to the benefits being sought.  Eicher v. Shulkin, 2017 U.S. App. Vet. Claims LEXIS 676 (2017).

Although grateful for the Veteran's service, under these circumstances, the Board has no option but to deny the claim.  


ORDER

The claim of entitlement to the resumption of NSC pension benefits is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


